JOSEPH H. HUNT
Assistant Attorney General
WILLIAM C. PEACHEY
Director
Office of Immigration Litigation
District Court Section
EREZ REUVENI
Assistant Director
PATRICK GLEN
Senior Litigation Counsel
T. BENTON YORK
Trial Attorney
ARCHITH RAMKUMAR
Trial Attorney
U.S. Department of Justice
Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 598-8060
Archith.Ramkumar@usdoj.gov




                          UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA


                                     )   Civil Action No. 3:19-cv-00807-RS
 Innovation Law Lab, et al.,         )
      Plaintiffs,                    )   DEFENDANTS’ REPLY IN
                                     )   SUPPORT OF MOTION TO
                                     )   STRIKE EXTRA-RECORD
 v.                                  )   EVIDENCE AND OPPOSITION
                                     )   TO PLAINTIFFS’ MOTION TO
                                     )   CONSIDER PLAINTIFFS’
 Kirstjen Nielsen, et al.,           )   EVIDENCE
                                     )
       Defendants.                   )
                                     )
 1
                                                        TABLE OF CONTENTS
 2
 3
 4   INTRODUCTION ........................................................................................................................ 1
 5   ARGUMENT ................................................................................................................................ 3

 6   I.        PLAINTIFFS’ MOTION IS PROCEDURALLY IMPROPER. ...................................... 3

 7   II.       PLAINTIFFS’ DECLARATIONS CANNOT BE CONSIDERED FOR MERITS
               PURPOSES. ...................................................................................................................... 4
 8
               A.         The Extra-Record Evidence Plaintiffs Have Submitted is Not Necessary to
 9                        Determine Whether the Agency Has Considered All Relevant Factors. .............. 5
10                        1.         Menjivar Declaration ................................................................................ 5
11                        2.         Exhibit P to the Rodriguez Declaration .................................................... 8

12                        3.         Isacson Declaration ................................................................................... 9

13             B.         The Extra-Record Evidence Plaintiffs Have Submitted is Not Necessary to
                          Explain Technical Terms or Complex Subject Matter. ........................................ 9
14
     III.      PLAINTIFFS’ EXTRA-RECORD EVIDENCE DETAILING HARMS TO NON-
15             PARTIES SHOULD NOT BE CONSIDERED. ............................................................ 12
16   CONCLUSION ........................................................................................................................... 13
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                                           i
                                                       TABLE OF AUTHORITIES
 1
                                                                        CASES
 2
     Associated Gen. Contractors of Cal., Inc. v. Coal. for Econ. Equity, 950 F.2d 1401 (9th
 3      Cir. 1991) ................................................................................................................................ 12
 4   Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401 (E.D.N.Y. 2018) .................................................. 13
 5
     Border Power Plant Working Grp. v. Dep’t of Energy, 467 F. Supp. 2d 1040 (S.D. Cal.
 6      2006) ....................................................................................................................................... 11

 7   Cachil Dehe Band of Wintun Indians of Colusa Indian Cmty. v. Zinke, 889 F.3d 584 (9th
        Cir. 2018) .......................................................................................................................... 5, 7, 9
 8
 9   California v. Ross, No. 3:18-cv-1865-RS, Dkt. 205 (N.D. Cal. Mar. 6, 2019) .............................. 8

10   Defenders of Wildlife v. U.S. Fish, No. 16-CV-01993-LHK, 2016 WL 4382604 (N.D.
        Cal. Aug. 17, 2016) ............................................................................................................. 8, 10
11
     Earth Island Inst. v. U.S. Forest Serv., 442 F.3d 1147 (9th Cir. 2006), abrogated on other
12      grounds by Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7 (2008) .............................. 8, 11
13
     East Bay Sanctuary Covenant v. Trump, 909 F.3d 1219 (9th Cir. 2018) ............................... 12, 13
14
     East Bay Sanctuary Covenant v. Trump, No. 3:18-cv-06810-JST (N.D. Cal.) .............................. 4
15
     Galos v. Beers, No. C-12-02902 DMR, 2014 WL 954751 (N.D. Cal. Mar. 6, 2014) ................ 5, 6
16
17   Grace v. Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018)................................................................... 4

18   Jihao Kuang v. U.S. Dep’t of Def., 340 F. Supp. 3d 873 (N.D. Cal. 2018) .......................... 5, 9, 10

19   Lands Council v. Powell, 395 F.3d 1019 (9th Cir. 2005) ........................................................... 2, 5
20   McCrary v. Gutierrez, 495 F. Supp. 2d 1038 (N.D. Cal. 2007) (Seeborg, J.) ............................ 2, 5
21
     Oceana, Inc. v. Prtizker, 126 F. Supp. 3d 110 (D.D.C. 2015) ...................................................... 11
22
     Organic Pastures Daily Co., LLC v. Sebelius, No. 1:12-cv-02019-SAB, 2013 WL
23      4648548 (E.D. Cal. Aug. 29, 2013) .......................................................................................... 6
24   San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d 991 (9th Cir. 2014) ...................... 5, 7
25
     Wiechers v. Moore, No. 1:13-CV-00223, 2014 WL 1400843 (E.D. Cal. Apr. 10, 2014) .............. 3
26
     Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7 (2008)....................................................... 8, 13
27
28
     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                                             ii
 1                                            INTRODUCTION

 2          The parties agree that Plaintiffs are permitted to submit extra-record evidence to
 3   demonstrate organizational standing and irreparable harm. See Dkt. 45 at 3; Dkt. 50 at 4-6. And,
 4   in their response to Defendants’ motion to strike, Plaintiffs have further disclaimed reliance on a
 5   number of declarations for purposes of “their merits arguments,” even though these declarations
 6   unquestionably second-guess the rationales underpinning the implementation of the Migrant
 7   Protection Protocols (MPP). Dkt. 50 at 10-11 n.9. But Plaintiffs concede, as they must, that
 8   several of their declarations are meant to aid their effort to demonstrate a likelihood of success on
 9   the merits. See id. at 10. Because Plaintiffs have fallen far short of showing that these pieces of
10   extra-record evidence fall into any of the narrow exceptions to the default rule that Administrative
11   Procedure Act (APA) cases are decided based on the administrative record alone, this Court should
12   strike these merits-related declarations.
13          As an initial matter, Plaintiffs’ response, which purports to double as a motion, see Dkt. 50
14   at 2 n.1, is procedurally improper, as Plaintiffs belatedly seek consideration of extra-record
15   evidence that they already submitted and cited in their motion for a temporary restraining order
16   (TRO). Because Defendants are forced to confront the various theories and arguments Plaintiffs
17   make attempting to justify the inclusion of this evidence for the first time in this reply—after
18   Defendants pointed out that Plaintiffs introduced extra-record evidence without any accompanying
19   reasoning or basis, see Dkt. 45 at 8—that, by itself, suffices to grant Defendants’ motion. Although
20   Plaintiffs make much of the timing of the production of the administrative record, see Dkt. 50 at
21   3, such concerns are misplaced. Plaintiffs made the conscious decision to move “for preliminary
22   relief only on their APA claims,” Dkt. 50 at 3 n.2, and were thus aware that the record rule applies
23   and that the administrative record was unlikely to be fully completed by the time they filed their
24   motion. Nothing prevented Plaintiffs from filing their motion to consider extra-record evidence
25   before, or in conjunction with, their TRO motion. Having failed to do this, and having been
26   confronted with the fact that the consideration of the extra-record evidence in question is
27   impermissible (a fact that, of course, Plaintiffs’ experienced attorneys were well aware of),
28   Plaintiffs’ tardy attempts to introduce this evidence should not be rewarded.

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        1
 1           In any event, Plaintiffs’ arguments for expanding the record fail. The Ninth Circuit has
 2   recognized only four circumstances in which the consideration of extra-record evidence is
 3   appropriate for merits purposes: “(1) if admission is necessary to determine whether the agency
 4   has considered all relevant factors and has explained its decision, (2) if the agency has relied on
 5   documents not in the record, (3) when supplementing the record is necessary to explain technical
 6   terms or complex subject matter, or (4) when plaintiffs make a showing of agency bad faith.”
 7   Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005) (internal quotation omitted); see
 8   also Dkt. 50 at 10; Dkt. 45 at 7. Plaintiffs invoke only the first and third exceptions. See Dkt. 50
 9   at 1.   But their after-the-fact attempt to shoehorn their declarations into either category is
10   unavailing, and runs afoul of the admonition from the Ninth Circuit that “these exceptions are
11   narrowly construed and applied.” Lands Council, 395 F.3d at 1030; see also id. (“The scope of
12   these exceptions permitted by our precedent is constrained, so that the exception does not
13   undermine the general rule. Were the federal courts routinely or liberally to admit new evidence
14   when reviewing agency decisions, it would be obvious that the federal courts would be proceeding,
15   in effect, de novo rather than with the proper deference to agency processes, expertise, and
16   decision-making.”); McCrary v. Gutierrez, 495 F. Supp. 2d 1038, 1041 (N.D. Cal. 2007) (Seeborg,
17   J.) (describing the four exceptions as “very limited circumstances”). Because Plaintiffs’ capacious
18   interpretation of the governing exceptions to consideration of extra-record evidence would vitiate
19   the general rule, their arguments should be rejected.
20           Finally, this Court should strike the declarations describing general conditions in Mexico
21   or harms that non-parties are suffering. See Dkt. 45 at 12-13. Although Plaintiffs contend that
22   “courts regularly consider evidence of harms to third parties,” Dkt. 50 at 8, the Ninth Circuit has
23   recently held that such harms are irrelevant to the specific harms suffered by particular plaintiffs
24   in a lawsuit, and thus have no nexus with Plaintiffs’ attempts to show either organizational standing
25   or irreparable harm.
26           Indeed, Plaintiffs own position belies their claim for expanding the record. They describe
27   their claims as not “aris[ing] from or depend[ing] on the details of the policy’s initial
28   implementation …. Rather, Plaintiffs challenge a national policy emanating from Washington,

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        2
 1   D.C. as unlawful on its face.” Dkt. 46 at 2. It follows, a fortiori, that such claims, which, according
 2   to Plaintiffs, do not depend upon witness testimony, see id., do not warrant departing from the
 3   record rule in evaluating the likelihood of Plaintiffs’ success on the merits of their APA claims.
 4            In sum, this Court should strike the Declaration of Cecilia Menjivar, Exhibit P to the
 5   Declaration of Rubi Rodriguez, the Declaration of Adam Isacson and the Declaration of Aaron
 6   Reichlin-Melnick, as Plaintiffs rely on each of these declarations for merits purposes. And this
 7   Court should further strike each of the declarations described in Defendants’ motion to strike that
 8   describe general conditions in Mexico and harms to non-parties. See Dkt. 45 at 12-13.
 9                                                 ARGUMENT

10      I.        PLAINTIFFS’ MOTION IS PROCEDURALLY IMPROPER.
11            Plaintiffs have made two identical submissions to this Court: (1) an opposition to
12   Defendants’ motion to strike; and (2) a motion to consider Plaintiffs’ evidence. See Dkt. 50 at 2
13   n.1.    Because both were filed after Plaintiffs filed their TRO motion, however, and after
14   Defendants filed their motion to strike, both filings are untimely and constitute a waiver of
15   Plaintiffs’ arguments. See, e.g., Wiechers v. Moore, No. 1:13-CV-00223, 2014 WL 1400843, at
16   *18 (E.D. Cal. Apr. 10, 2014) (declining to consider extra-record evidence because “Plaintiff failed
17   to timely petition for its consideration”).
18            Plaintiffs attempt to justify their late filings by pointing to “Defendants’ decision to file an
19   administrative record.” Dkt. 50 at 2 n.1. This is a non-sequitur. The timing of the filing of the
20   administrative record placed no restriction on Plaintiffs’ ability to move for the admission of extra-
21   record evidence prior to or in conjunction with filing their TRO motion when they were aware
22   that: (1) the only claims at issue are APA claims; 1 (2) Plaintiffs sought to use some of their
23   declarations for merits purposes; and (3) the administrative record was unlikely to be available one
24
              1
25            Plaintiffs argue that their claim for a “violation of the customary international law
     prohibition on refoulement” means that this case “does not arise solely under the” APA. Dkt. 50
26   at 3 n.2. But Plaintiffs elected not to seek preliminary injunctive relief on this claim, so for
27   purposes of the present motion, it carries no weight. In any event, Defendants demonstrated why
     “no cause of action or claim exists for Plaintiffs to assert such a claim” and why this claim “still
28   challenge[s] agency action” and is thus still subject to the record rule. Dkt. 45 at 2. As Plaintiffs
     do not rebut this reasoning, the record rule governs the merits of Plaintiffs’ TRO motion.
     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                         3
 1   week after the filing of their complaint. Plaintiffs’ position is further undermined by their own
 2   assertion that: “courts routinely decide requests for temporary restraining orders and preliminary
 3   injunctive relief in Administrative Procedure Act cases prior to the agency’s production of the
 4   administrative record.” Dkt. 50 at 4 n.3. Indeed, Plaintiffs’ claims of unfair surprise strain
 5   credulity given that Plaintiffs’ counsel litigated this exact issue just three months ago in East Bay
 6   Sanctuary Covenant v. Trump, No. 3:18-cv-06810-JST (N.D. Cal.). There, the administrative
 7   record was filed nearly three weeks after the plaintiffs in that case filed their TRO motion. See id.,
 8   Dkt. 60. Yet the plaintiffs still subsequently attached extra-record evidence to their preliminary
 9   injunction motion without first moving for the court to consider it, leading the defendants to move
10   to strike the extra-record evidence based on virtually identical arguments to those being made in
11   this reply memorandum. See id., Dkts. 88, 94; see also Grace v. Whitaker, 344 F. Supp. 3d 96,
12   146 (D.D.C. 2018).
13            Because Plaintiffs did not move in a timely manner for extra-record evidence to be
14   considered, this suffices to deny Plaintiffs’ motion and grant Defendants’ motion to strike.
15
        II.       PLAINTIFFS’ DECLARATIONS CANNOT BE CONSIDERED FOR MERITS
16                PURPOSES.

17            Plaintiffs admit that they cited “six” declarations “in support of their merits arguments in

18   their preliminary injunction motion.” Dkt. 50 at 10. Four of these declarations should be stricken

19   in their entirety: (1) the Declaration of Cecilia Menjivar, Dkt. 20-16; (2) Exhibit P to the

20   Declaration of Rubi Rodriguez, Dkt. 20-3 at 115; (3) the Declaration of Adam Isacson, Dkt. 20-

21   10; and (4) the Declaration of Aaron Reichlin-Melnick, Dkt. 20-12.2 At the outset, the burden is

22            2
               With respect to the Declaration of Taslim Tavarez and the Second Declaration of Stephen
23   W. Manning, see Dkt. 50 at 11-12, Plaintiffs argue that Defendants’ submission of Individual
     Plaintiffs’ Alien Files “undermine[s]” the request to strike these declarations. Id. But Plaintiffs
24   overlook that Defendants’ position was not that these declarations should be completely excluded,
     but rather “stricken to the extent Plaintiffs attempt to rely on either declaration for anything other
25
     than establishing jurisdiction.” Dkt. 45 at 13 (emphasis added). Because the submission of the
26   Alien Files also bears on jurisdiction, there is no inconsistency in Defendants’ position. See Dkt.
     44 at 1. In any event, to the extent Plaintiffs attempt to rely on either declaration for non-
27   jurisdictional issues, they bear the burden of showing that either declaration falls into one of the
28

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        4
 1   squarely on Plaintiffs to proffer “clear evidence” that the declarations they seek to use for merits
 2   purposes are covered by “any of the four recognized exceptions.” Galos v. Beers, No. C-12-02902
 3   DMR, 2014 WL 954751, at *2 (N.D. Cal. Mar. 6, 2014); see also McCrary, 495 F. Supp. 2d at
 4   1041 (“An agency’s designation and certification of the administrative record is … entitled to a
 5   presumption of administrative regularity.”). Plaintiffs have failed to make the requisite showing.
 6
            A. The Extra-Record Evidence Plaintiffs Have Submitted is Not Necessary to
 7             Determine Whether the Agency Has Considered All Relevant Factors.

 8              1. Menjivar Declaration
 9          Plaintiffs tether the consideration of the Menjivar Declaration, Exhibit P to the Rodriguez
10   Declaration, and the Isacson Declaration to the first exception, averring that all three pieces of
11   evidence “identify a relevant factor the agency has not considered.” Dkt. 50 at 12-15 (internal
12   quotation omitted). But Plaintiffs have dramatically misconstrued the scope of this exception,
13   which is “the most difficult to apply.” San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d
14   971, 993 (9th Cir. 2014). The “relevant factors exception permits a district court to consider extra-
15   record evidence to develop a background against which it can evaluate the integrity of the agency’s
16   analysis” but it does “not permit district courts to use extra-record evidence to judge the wisdom
17   of the agency’s action. The distinction is a fine, but important one …. [R]eviewing courts may
18   not look to this evidence as a basis for questioning the agency’s scientific analyses or conclusions.”
19   Id.; see also Jihao Kuang v. U.S. Dep’t of Def., 340 F. Supp. 3d 873, 917 (N.D. Cal. 2018)
20   (“[P]urportedly explanatory extra-record evidence cannot supply the basis for the Court to
21   determine the correctness or wisdom of the agency’s action.”) (internal quotation omitted).
22          And it is not enough for Plaintiffs to simply point to evidence they believe is relevant; they
23   must demonstrate that the extra-record evidence in question is “necessary” to determine whether
24   the agency has considered all relevant factors. See Cachil Dehe Band of Wintun Indians of Colusa
25   Indian Cmty. v. Zinke, 889 F.3d 584, 600 (9th Cir. 2018) (“The district court did not abuse its
26
27   four extra-record exceptions. See Lands Council, 395 F.3d at 1030. Because they have not even
     attempted to do so, this Court should strike both declarations to the extent Plaintiffs attempt to rely
28   on either document to assert, for example, that the MPP Assessment Notice “is a virtually
     meaningless document.” Dkt. 20-1 at 11 n.5.
     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        5
 1   discretion when it determined that the Meister Declaration was not ‘necessary to determine
 2   whether the agency has considered all relevant factors’ (exception 1). The Meister Declaration
 3   provides new analysis regarding the economic effects of the proposed gaming site on competing
 4   casinos. But [this] is a problem that the BIA considered, even if the specific data proffered in the
 5   Meister Declaration was not available to the BIA.”); Organic Pastures Daily Co., LLC v. Sebelius,
 6   No. 1:12-cv-02019-SAB, 2013 WL 4648548, at *5 (E.D. Cal. Aug. 29, 2013) (“[A] plaintiff must
 7   establish more than just that the document is relevant …. Here, Organic Pastures fails to
 8   convincingly demonstrate that the extra-record evidence at issue concerns an entirely new general
 9   subject matter not previously considered by the FDA.”) (internal quotation omitted).
10          Beginning with the Menjivar Declaration, Plaintiffs contend that it is being proffered “to
11   identify a relevant factor the agency has not considered: whether policies imposing harsh
12   conditions like forced return on asylum seekers have a deterrent effect on migration.” Dkt. 50 at
13   12 (internal quotation and citation omitted). As noted, however, Plaintiffs fail to apply (let alone
14   satisfy) the operative standard, which is not simply whether a piece of evidence identifies
15   “relevant” evidence, but whether consideration of the Declaration is necessary—i.e., “it must point
16   out an entirely new general subject matter that the defendant agency failed to consider.” Organic
17   Pastures, 2013 WL 4648548, at *5. Nor have Plaintiffs shown, consistent with their burden, that
18   the agency failed to consider whether MPP will deter migration. Instead of offering a single piece
19   of evidence to support this proposition, Plaintiffs simply assert, without proof, that they have “not
20   identified anything in the administrative record that addresses whether harsh policies like forced
21   return disincentivize migration.” Dkt. 50 at 12-13 (emphasis in original). The fact that Plaintiffs
22   have not “identified” citations in the administrative record addressing this issue, however, is not
23   enough; Plaintiffs have to show “that the record is inadequate,” which they have not done. Galos,
24   2014 WL 954751, at *2.3 In fact, as Defendants noted in their opposition to Plaintiffs’ TRO
25   motion, the administrative record is more than adequate on this point. For example, the agency
26   examined data revealing that smugglers tell potential customers that “Americans do not jail parents
27          3
              Indeed, given that the administrative record was produced to Plaintiffs a week ago, it is
28   unlikely that they can make the necessary showing with respect to the inadequacy of the record for
     purposes of their TRO motion.
     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        6
 1   who bring children” into the country, and thus concluded that “re-calibrating incentives for
 2   migrants” and disincentivizing migration was necessary. Dkt. 42 at 18; AR731. Finally, Plaintiffs
 3   argue that “Defendants have ignored data addressing the relationship between the imposition of
 4   harsh conditions like forced return on asylum seekers and migration flows,” Dkt. 50 at 13. But
 5   even assuming for the moment that this is true (which Plaintiffs have not shown), Plaintiffs conflate
 6   consideration of data with consideration of a broader issue; the fact that “specific data … was not”
 7   considered does not, by itself, satisfy the first exception. Cachil, 889 F.3d at 600.
 8          Straining to justify inclusion of the Menjivar Declaration, Plaintiffs attempt to portray the
 9   document as nothing more than developing “a background” against which this Court “can evaluate
10   the integrity of the agency’s analysis.” Dkt. 50 at 13 (quoting Locke, 776 F.3d at 993). Even a
11   cursory glance at the Menjivar Declaration and Plaintiffs’ citation to it in the merits section of their
12   TRO motion shows that this assertion is mistaken. Far from simply supplying neutral background
13   information, the Menjivar Declaration explicitly attempts to rebut the reasoning the agency
14   employed to justify MPP. See Dkt. 20-16, ¶ 9 (“First, the number of migrants entering the United
15   States through the southern border is far lower today than it has been in recent years. The numbers
16   indicate that there is no ‘surge’ of migration. Second, there is no evidence that a policy requiring
17   Central American migrants to remain in Mexico while litigating their asylum claims will serve to
18   deter migration from Latin America.”). And Plaintiffs rely on the Menjivar Declaration to argue
19   that the justifications for MPP are “not rationally connected” with its design and that “[t]o the
20   extent Defendants’ true goal is to deter asylum seekers generally from coming to the United
21   States,” (a claim that is baseless), “the policy is arbitrary and capricious.” Dkt. 20-1 at 16-17 n.9.
22   In other words, Plaintiffs are using the Menjivar Declaration to “judge the wisdom of the agency’s
23   action,” something that is unambiguously forbidden. Locke, 776 F.3d at 993.
24          None of the cases Plaintiffs cite support considering the Menjivar Declaration. See Dkt.
25   50 at 13-14. In Locke, the Ninth Circuit found that the district court improperly “used several
26   extra-record declarations to question [the agency’s] … judgments” which “overstepped the bounds
27   of Lands Council.” 776 F.3d at 993. Plaintiffs are trying to use the Menjivar Declaration in
28   precisely the same way. Similarly, in Defenders of Wildlife v. U.S. Fish, No. 16-CV-01993-LHK,

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        7
 1   2016 WL 4382604, at *9 (N.D. Cal. Aug. 17, 2016), the court did not even resolve the extra-record
 2   evidence challenge based on the first, “all relevant factors” exception, instead relying on the third
 3   exception. See id. at *10 (“[T]he Court finds that it is able to resolve the likelihood of Plaintiffs’
 4   success on the merits without reliance on the contested declarations, except for explanations of
 5   technical terms or complex subject matter.”).          And although the court observed that the
 6   declarations in question “may be permissible” under the first exception, it made no definitive
 7   holding one way or another, and cautioned that in any event, it could not “look to this evidence as
 8   a basis for questioning the agency’s scientific analyses or conclusions.” Id. at *9 (internal
 9   quotation omitted). Nor have Plaintiffs demonstrated that submission of the Menjivar Declaration
10   is necessary to contextualize “misleading” information in the record, as in Earth Island Inst. v.
11   U.S. Forest Serv., 442 F.3d 1147, 1164-65 (9th Cir. 2006), abrogated on other grounds by Winter
12   v. Nat’l Res. Def. Council, Inc., 555 U.S. 7 (2008). And Plaintiffs’ citation to the recent decision
13   from this Court in California v. Ross, No. 3:18-cv-1865-RS, Dkt. 205 (N.D. Cal. Mar. 6, 2019), is
14   a red herring, as the extra-record evidence in Ross was considered because the case involved
15   “complex technical issues related to survey methodology and census-related practices” and thus
16   “meaningfully evaluating whether Defendants considered all relevant factors … would be difficult
17   on the Administrative Record alone.” Id. at 60. Plaintiffs have not made a similar showing of
18   complexity in this case.
19          In sum, because the Menjivar Declaration attempts to second-guess the rationales behind
20   MPP, and Plaintiffs use it for that very purpose in their TRO motion, this Court should strike it.
21
                2. Exhibit P to the Rodriguez Declaration
22          The same is true of Exhibit P to the Rodriguez Declaration. Plaintiffs halfheartedly attempt
23   to argue that an article titled, “Border patrol union chief: New Trump administration policy is
24   ‘incentivizing illegal immigration,’” Dkt. 20-3 at 116, is somehow nothing more than
25   “background.” Dkt. 50 at 14. This Court should reject such a transparent attempt to admit extra-
26   record evidence that clearly second-guesses the agency. The content of the article—describing the
27   opinion of an individual not part of the decision-making process at the Department of Homeland
28   Security (DHS)—only buttresses this conclusion: “‘This is attacking the legal process, because it’s
     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        8
 1   discouraging people from following the law …. We are incentivizing illegal immigration and
 2   punishing legal immigration.’” Dkt. 20-3 at 116.
 3
                3. Isacson Declaration
 4          With respect to the Isacson Declaration, Plaintiffs argue that because the declaration relies
 5   upon “public” government data, Dkt. 50 at 15, it can be considered under the first exception. But
 6   the sources of information in the Declaration, and whether or not they are publicly available, has
 7   no bearing on whether the Declaration is necessary to determine whether the agency considered
 8   all relevant factors. Indeed, Plaintiffs themselves concede that the first piece of data is “included
 9   in the administrative record,” id., which only serves to highlight why the Isacson Declaration
10   should not be considered as an exception to the general rule. Because Plaintiffs have not shown
11   that the data used in the Isacson Declaration is probative of information the agency did not
12   consider—quite the opposite, in fact—and because Plaintiffs have again failed to show that the
13   record is inadequate, Plaintiffs cannot use this piece of evidence to assail MPP as not being
14   “plausibly” related to “an effort to combat illegal immigration.” Dkt. 20-1 at 17.
15
            B. The Extra-Record Evidence Plaintiffs Have Submitted is Not Necessary to
16             Explain Technical Terms or Complex Subject Matter.
17          Plaintiffs rely on the third exception to contend that the Declaration of Aaron Reichlin-
18   Melnick, Dkt. 20-12, “is necessary to explain technical terms or complex subject matter.” Dkt. 50
19   at 15. Once again, Plaintiffs stretch the exception well past its limits. When extra-record evidence
20   is submitted to rebut reasoning, courts should be skeptical that the extra-record evidence is being
21   used solely for explanatory purposes. See Cachil, 889 F.3d at 600 (“The Meister Declaration does
22   not explain technical terms or elucidate complex subject matter. It … criticizes [the] study as
23   reliant on bad data. The Meister Declaration was provided to rebut Appendix M, not to explain
24   it.”) (emphasis in original); Kuang, 340 F. Supp. 3d at 916-17 (“[T]he Smith declaration is not
25   necessary to explain technical terms or complex subject matter …. [P]urportedly explanatory
26   extra-record evidence cannot supply the basis for the Court to determine the correctness or wisdom
27   of the agency’s decision.”) (internal quotation omitted). Far from explaining any technical terms
28   or complex subject matter, the Reichlin-Melnick Declaration, like the other declarations submitted

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        9
 1   in connection with Plaintiffs’ merits showing, is yet another attempt to impugn the agency’s
 2   decision to implement MPP.
 3          According to Plaintiffs, the Reichlin-Melnick Declaration explains “technical concepts”:
 4   “the rates at which immigrants fail to appear in removal proceedings, and the rates at which cases
 5   originating with a positive credible fear determination result in a grant of asylum—and to elucidate
 6   how to accurately calculate those rates.” Dkt. 50 at 15-16. Plaintiffs’ brief is devoid of any
 7   explanation as to how or why any aspect of the referenced rates and calculations are so highly
 8   technical or complex that resort to extra-record evidence is necessary. Indeed, a glance at the
 9   Declaration itself bolsters this conclusion, as it merely discusses data that is neither technical nor
10   highly specialized. See Dkt. 20-12, ¶ 9 (“Over the last decade, an order of removal for failure to
11   appear was issued in an estimated 12.5 percent of cases originating with a credible fear claim ….
12   Thus, over the past decade, evidence suggests that at least 87.5 percent of asylum seekers who
13   went through the credible fear process appeared in immigration court for their scheduled removal
14   proceedings.”); see also Dkt. 20-1 at 18 (relying on same paragraph to argue that “DHS’s key
15   justifications … are based on false premises”). The Declaration’s criticisms of “grant rates” as an
16   “imperfect” metric are also understandable to a lay audience. Dkt. 20-12, ¶ 19. This Declaration
17   is thus far afield from the declarations in Defenders of Wildlife, as there, both parties agreed that
18   the declarations “define[d] scientific terms” and “explain[ed] … highly technical material.” 2016
19   WL 4382604, at *9.
20          Plaintiffs readily concede why they are relying on the Reichlin-Melnick Declaration: “to
21   show that the empirical claims Defendants made in conjunction with the announcement of the
22   policy … are unfounded,” Dkt. 50 at 16, i.e., to show that the agency is wrong. See also Dkt. 52
23   at 12 & n.16 (relying on Reichlin-Melnick Declaration to argue that agency’s claims are “belied”
24   by its “own data”). But, again, that is not a permissible basis to consider extra-record evidence.
25   See Kuang, 340 F. Supp. 3d at 917. Plaintiffs again anomalously point out that “several of the data
26   sources upon which Reichlin-Melnick relies” are “in the administrative record,” Dkt. 50 at 16 n.10,
27
28

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        10
 1   but far from aiding Plaintiffs’ cause, this only further shows why this Court should confine its
 2   focus to the administrative record.4
 3          Plaintiffs devote a conclusory sentence to arguing that the Reichlin-Melnick Declaration
 4   “identifies a ‘relevant factor’ the agency did not consider: the critical roles that access to counsel
 5   and detention pending removal proceedings play in determining whether asylum seekers ultimately
 6   succeed on their asylum claims.” Dkt. 50 at 17. This assertion has the same deficiencies as
 7   Plaintiffs’ arguments regarding the Menjivar Declaration, Exhibit P to the Rodriguez Declaration,
 8   and the Isacson Declaration—namely that it does not explain why consideration of the Declaration
 9   is necessary and why the agency’s treatment of this issue was inadequate.5 Nor would such an
10   assertion be credible; Defendants explicitly considered this issue in implementing MPP. See, e.g.,
11   Dkt. 20-3 at 17 (“Aliens subject to MPP will be afforded the same right [to counsel].”).
12
13
            4
14             Plaintiffs rely largely on Earth Island Institute, see Dkt. 50 at 16, but that reliance is
     misplaced. In Earth Island Institute the only exception being considered was the first exception
15   relating to whether the agency has considered all relevant factors. 442 F.3d at 1162. Because
16   Earth Island Institute did not examine extra-record evidence under the third exception, and
     because, as Defendants explained in Section II.A.1, supra, Plaintiffs have failed to show that the
17   administrative record in this case has the same deficiencies as the record in Earth Island Institute,
     it is inapposite. The same is true of Border Power Plant Working Grp. v. Dep’t of Energy, 467 F.
18   Supp. 2d 1040, 1050 (S.D. Cal. 2006). Oceana, Inc. v. Prtizker, 126 F. Supp. 3d 110, 113 (D.D.C.
19   2015), is similarly inapplicable, as the court there found that extra-record evidence was admissible
     because the agency “failed to adequately explain the grounds for its conclusion,” not because extra-
20   record evidence was necessary to explain technical terms or complex subject matter.
21          5
              Plaintiffs say that “Defendants erroneously assert that five of Plaintiffs’ declarations were
22   used to support standing and irreparable harm as well as the merits.” Dkt. 50 at 10 n.9. But
     Defendants’ position on these declarations is actually the following: “[A] number of the
23   declarations at issue, though ostensibly directed to showing that Plaintiffs have suffered irreparable
     harm, also attack the merits of MPP …. These declarations should accordingly be given no weight
24
     in assessing whether Plaintiffs are likely to succeed on the merits of their claims.” Dkt. 45 at 10.
25   Defendants took this position with good reason. Although Plaintiffs did not cite the five
     declarations in question in the merits section of their TRO motion, all five declarations, along with
26   Exhibits U and V to the Declaration of Rubi Rodriguez, unabashedly attack the wisdom of MPP,
27   a clear merits issue. See id. at 10, 13. In any event, the parties agree that these materials should
     not be considered for merits purposes although, as seen in Section III, infra, Defendants maintain
28   that these declarations’ generalized descriptions of conditions in Mexico and harm to non-parties
     is immaterial to both organizational standing and irreparable harm and should be stricken.
     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        11
        III.       PLAINTIFFS’ EXTRA-RECORD EVIDENCE DETAILING HARMS TO
 1
                   NON-PARTIES SHOULD NOT BE CONSIDERED.
 2             As Defendants demonstrated in their motion to strike, the Ninth Circuit has held that harms
 3   to non-parties play no role in assessing organizational standing and irreparable harm for the
 4   commonsense reason that they do not show, one way or another, whether the specific plaintiffs
 5   that are suing have standing or have suffered irreparable harm. See East Bay Sanctuary Covenant
 6   v. Trump, 909 F.3d 1219, 1240-41 (9th Cir. 2018) (“[A]lthough the Organizations describe
 7   significant hindrances their clients have experienced in applying for asylum at ports of entry, as
 8   well as significant risks their clients may face in towns lining the country’s southern border, neither
 9   of those concerns is at issue in this lawsuit.”); Dkt. 45 at 9. Faced with this straightforward
10   language, Plaintiffs attempt to resist this conclusion for a number of reasons. None is persuasive.
11             First, Plaintiffs claim that the quote from East Bay is “taken out of context” and is “part of
12   the opinion discussing third-party standing, which is not at issue in this case.” Dkt. 50 at 8. But
13   Plaintiffs gloss over the fact that the reason this issue arose in the context of third-party standing
14   in East Bay is because there were no individual plaintiffs in that case. As a result, the organizations
15   needed to demonstrate standing to proceed with the suit and subsequently asserted multiple
16   standing theories. Critically, the Ninth Circuit rejected the third-party standing theory relying on
17   harms to non-parties that the district court found meritorious. See East Bay, 909 F.3d at 1240-41.
18   Thus, East Bay reinforces that harms to non-parties are not relevant to organizational standing and
19   irreparable harm, because such a standing theory is not cognizable, a principle that is entirely
20   applicable here. See Associated Gen. Contractors of Cal., Inc. v. Coal. for Econ. Equity, 950 F.2d
21   1401, 1410 (9th Cir. 1991) (noting that showing irreparable harm is more exacting than simply
22   alleging “imminent harm sufficient to establish standing”).6
23             Second, Plaintiffs contend that the Ninth Circuit “found relevant to its irreparable harm
24   analysis … evidence regarding harms to third parties.” Dkt. 50 at 8. The statement Plaintiffs cite,
25   however, discusses irreparable harm to the Government, not the plaintiffs, and does not in any way
26
27             Plaintiffs claim that Defendants’ focus on “organizational standing” is odd. Dkt. 50 at 4
               6

     n.4. To the contrary, however, that focus is informed by the subject of the Motion to Strike.
28   Because Defendants did not move to strike the Declarations submitted by the individual
     Plaintiffs, they had no need to address the individual Plaintiffs’ standing.
     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                         12
 1   embrace third-party harm as a basis for finding irreparable harm. See East Bay, 909 F.3d at 1254
 2   (“We next consider whether the Government has shown that it will be irreparably injured absent a
 3   stay …. [T]here is evidence in the record suggesting that the Government itself is undermining its
 4   own goal of channeling asylum-seekers to lawful entry by turning them away upon their arrival at
 5   our ports of entry.”) (internal quotation omitted).
 6          Finally, Plaintiffs state that “courts regularly consider evidence of harms to third parties,”
 7   Dkt. 50 at 8, and cite multiple district court decisions rendered in East Bay. But Plaintiffs ignore
 8   that the Ninth Circuit explicitly disagreed with the third-party standing theory the district court
 9   endorsed in East Bay.      See East Bay, 909 F.3d at 1240 (“According to the district court, the
10   Organizations have third-party standing to assert the legal rights of their clients who are seeking
11   to enter the country to apply for asylum but are being blocked by the new asylum ban. We
12   disagree.”). And Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 434-35 (E.D.N.Y. 2018), instead
13   of embracing consideration of harms to non-parties, found that the plaintiffs “extensively
14   documented the irreparable harms they will suffer.”
15          Ultimately, in assessing a preliminary injunction, the question is whether or not
16   “plaintiff[s]”are “likely to suffer irreparable harm in the absence of preliminary relief.” Winter,
17   555 U.S. at 20 (emphasis added). Because Plaintiffs have not proven how general conditions in
18   Mexico and harms to non-parties shows irreparable harm to any identified Plaintiff in this case,
19   and because harms to non-parties are immaterial to both organizational standing and the individual
20   Plaintiffs’ standing, this Court should not consider any aspect of Plaintiffs’ declarations that
21   describe dangerous conditions in Mexico and Central America, as well as harms to non-parties.7
22                                             CONCLUSION

23          For the foregoing reasons, Defendants’ motion to strike should be granted and Plaintiffs’
24   motion to consider Plaintiffs’ evidence should be denied.
25
            7
              Plaintiffs argue that “there is no rule that if plaintiffs submit declarations, they are
26   foreclosed from submitting additional evidence of irreparable harm.” Dkt. 50 at 9. But Defendants
27   do not contend that any such rule exists, but rather that consideration of the individual Plaintiffs’
     declarations is permissible because it goes to concrete harm they have suffered, while
28   consideration of harm to non-parties is impermissible because it does not.

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                        13
                                                    Respectfully submitted,
 1
 2                                                  JOSEPH H. HUNT
                                                    Assistant Attorney General
 3
                                                    WILLIAM C. PEACHEY
 4
                                                    Director
 5
                                                    EREZ REUVENI
 6                                                  Assistant Director
 7
                                                    PATRICK GLEN
 8                                                  Senior Litigation Counsel
 9                                                  T. BENTON YORK
10                                                  Trial Attorney

11                                                  /s/ Archith Ramkumar
                                                    ARCHITH RAMKUMAR
12                                                  Trial Attorney
                                                    N.Y.B. No. 5269949
13
                                                    U.S. Department of Justice
14                                                  Civil Division
                                                    Office of Immigration Litigation
15                                                  District Court Section
16                                                  P.O. Box 868, Ben Franklin Station
                                                    Washington, DC 20044
17                                                  Tel: (202) 598-8060
                                                    Archith.Ramkumar@usdoj.gov
18
19   Dated: March 8, 2019                           Attorneys for Defendants

20
21
22
23
24
25
26
27
28

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on March 8, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court for the United States Court of for the Northern District of California by
 4   using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
 5   accomplished by the CM/ECF system.
 6
                                                    By: /s/ Archith Ramkumar
 7
                                                    Archith Ramkumar
 8                                                  Trial Attorney
                                                    United States Department of Justice
 9                                                  Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
     EXTRA-RECORD EVIDENCE
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
